   8:20-cv-00443-RGK-PRSE Doc # 5 Filed: 10/29/20 Page 1 of 1 - Page ID # 27




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MARK SHELBY,

                        Plaintiff,                                        8:20CV443

        vs.
                                                                            ORDER
JANICE LIPOVSKY, and
TERRY JONES,

                        Defendants.


        Before the court is Plaintiff=s motion to proceed in forma pauperis (Filing 2). Plaintiff states
he receives $1,062 per month in Supplemental Security Income and has $27,000 in a savings
account. Given the extent of Plaintiff’s available assets, the court finds that his monthly expenses
would not impact his ability to pay the relatively modest filing fee associated with filing a claim
in federal court. Therefore,

       IT IS ORDERED that:

       1.      Plaintiff’s motion to proceed in forma pauperis (Filing 2) is denied.

       2.      Plaintiff shall pay the $400.00 filing fee within 30 days of the date of this order.

       3.     Failure to comply with this order will result in this matter being dismissed without
prejudice and without further notice.

       4.      The clerk of the court is directed to set a pro se case management deadline in this
matter with the following text: November 30, 2020: deadline for Plaintiff to pay $400.00 filing
fee.

       Dated this 29th day of October, 2020.

                                                       BY THE COURT:


                                                       Richard G. Kopf
                                                       Senior United States District Judge
